Citation Nr: 0945483	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-34 161	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable rating for lumbar spine 
degenerative changes.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
chronic bronchitis.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1965 to September 1969, and from October 1971 to June 
1990.  The TDIU matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
by the Fort Harrison, Montana Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In a December 2007 decision, the Board denied the TDIU 
claim (and also denied a rating in excess of 10 percent for 
bronchitis).  The Veteran appealed [only] the denial of TDIU 
to the United States Court of Appeals for Veterans Claims 
(Court), resulting in a Joint Motion for Remand (Joint 
Motion) by the parties.  By a December 2008 Court Order, the 
Court remanded this matter for compliance with the 
instructions in the Joint Motion.

The claims for higher ratings for degenerative changes of the 
lumbar spine, PTSD, and chronic bronchitis arise from a May 
2008 rating decision and will be addressed along with the 
matter remanded by the Court.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In his April 2009 substantive appeal which addressed the 
claims for higher ratings (as well as the pending) claim for 
TDIU, the Veteran requested a videoconference hearing before 
the Board.  Accordingly, such hearing must be scheduled.  See 
generally 38 U.S.C.A. § 7107 (West 2002).  Since such 
hearings are scheduled by the RO, to ensure full compliance 
with due process requirements, the Board must remand the case 
to the RO for that purpose,.  See 38 C.F.R. §§ 20.704, 
20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

The Veteran should arrange for the Veteran 
to be scheduled for a videoconference 
hearing before the Board at the earliest 
opportunity.  He and his representative 
should be notified of the hearing date.  
The case should then be processed in 
accordance with established appellate 
practices.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

